Citation Nr: 0210557	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  00-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Determination of proper initial rating for the residuals of a 
left ankle sprain, currently evaluated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The appellant served on active duty for training from 
December 1987 to May 1988 and from February 1993 to July 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas. 

On May 2, 2002, the RO sent a letter to the appellant, 
notifying her that the attorney she appointed to represent 
her before VA, James W. Stanley, Jr., was no longer 
authorized to represent claimants for benefits before the VA.  
The appellant was advised that she may continue her appeal 
without representation or that she may select a new 
representative within 15 days of her receipt of the letter.  
If no response was received from her, the claim was going to 
be forwarded to the Board for appellate consideration.  The 
appellant did not respond within the allotted time.  As such, 
the Board concludes that the appellant wants to represent 
herself and will adjudicate the appellant's claim on appeal 
based on the present record. 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue  
addressed in this decision.

2.  The appellant's residuals of a left ankle sprain are 
characterized by complaints of pain on extremes of inversion 
and palpation in the talotibial and fibular joint line area; 
there is excellent bone configuration to range of motion with 
dorsiflexion to 20 degrees, plantar flexion to 45 degrees, 
inversion to 30 degrees, and eversion to 20 degrees.  There 
is no marked limitation of motion of the ankle.


CONCLUSION OF LAW

The initial rating assigned to the appellant's residuals of a 
left ankle sprain is appropriate, and the criteria for a 
disability rating in excess of 10 percent have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  In substance, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to increased ratings.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments became effective on November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the VA stated that "the provisions of 
this rule merely implement the VCAA, and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
claimant and his or her representative of any information and 
evidence necessary to substantiate the claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  Further, the VA has a 
duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim, although the ultimate 
responsibility for furnishing evidence rests with the 
claimant.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 46,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)).  

In the present case, the Board finds that VA's redefined duty 
to assist as set forth in the VCAA has been fulfilled.  The 
Board finds that the appellant has been provided adequate 
notice as to the evidence needed to substantiate her claim 
for an increased initial rating for the residuals of a left 
ankle sprain.  In the February 2000 statement of the case, 
and in the October 2000 supplemental statement of the case, 
the RO informed the appellant of the type of evidence that 
would be needed to substantiate her claim.  The Board finds, 
therefore, that such documents are essentially in compliance 
with VA's revised notice requirements.  Additionally, the 
appellant was given the benefit of testifying at a personal 
hearing at the RO in October 1999.  Accordingly, the Board 
finds that VA does not have any further outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

Upon reviewing the appellant's claims file, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue addressed in this decision has been identified and 
obtained.  All reported VA treatment records have been 
obtained and associated with the claims folder.  In this 
respect, the RO attempted to obtain records from Doctors 
Siems and Hahn via July 2000 letters.  In a July 2000 letter, 
the appellant was notified that the RO was attempting to 
obtain these records.  As well, it appears the appellant was 
scheduled for appointment at OrthoArkansas in November 1999.  
However, the record contains neither evidence that the 
appellant actually went to the appointment, nor evidence that 
the appellant requested assistance in obtaining any related 
records.  Furthermore, via the October 2000 supplemental 
statement of the case, the appellant was notified of the 
evidence being considered at that time, which did not include 
the records from Drs. Siems or Hahn, or any November 1999 
records from OrthoArkansas.  Subsequently, in an August 2002 
letter, the appellant was given additional time to submit 
additional arguments or evidence to support her claim.  The 
appellant did not respond to the August 2000 letter. 

Moreover, the appellant has been afforded VA examinations in 
March 1998 and January 2000 to assess the severity of her 
left ankle disability.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
have been made by VA to obtain the evidence necessary to 
substantiate the appellant's claim.  Therefore, the Board 
concludes that no further assistance to the appellant 
regarding development of evidence is required, and would be 
otherwise unproductive.  See generally VCAA; McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

Although it does not appear the appellant has been provided 
with specific information concerning the VCAA, the present 
appeal is in compliance with the requirements of the new law, 
as discussed above.  Under these circumstances, VA has done 
everything reasonably possible to assist the claimant, and a 
remand would serve no useful purpose.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  Further development and further expending of VA's 
resources is not warranted.

Disability evaluations are determined by evaluating the 
extent to which the claimant' service-connected disabilities 
affect her ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).

With respect to a disability of the musculoskeletal system, 
the Board notes that such disability is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion.  A part which becomes 
disabled on use must be regarded as seriously disabled.  A 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse through atrophy.  See 38 
C.F.R. § 4.40. Furthermore, the provisions of 38 C.F.R. § 
4.45 require consideration as to whether there is less, more 
or weakened movement, excess fatigability, incoordination, 
and impaired ability to execute skilled movements smoothly, 
and pain on movement, swelling, deformity, or atrophy of 
disuse.  Thus, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain or weakness is demonstrated, and such pain or 
weakness on use is not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).

With respect to the evidence, the appellant was examined by 
VA in March 1998.  At that time, she reported a history of 
twisting her left ankle in 1987.  Upon examination of the 
left ankle, there was no change in contour.  The range of 
motion was 20 degrees of dorsiflexion, 45 degrees of plantar 
flexion, 30 degrees of inversion and 20 degrees of eversion.  
X-rays taken at that time showed no pathological findings.  
The appellant's assessment was remote injury to the left 
ankle with suspect lateral ligamentous sprain and 
partial/slight disruption, minimal talar tilt of the left 
ankle, and pain due to the prior findings.  Additionally, an 
April 1998 VA examination report indicates the appellant's 
fracture did not occur in 1988.

October 1998 records from OrthoArkansas show a diagnosis of 
synovitis of the left ankle postsprain.  And, October 1999 
records from Ortho-Arkansas reveal she complained of ankle 
pain and cramping, and that she wore an ankle brace for work 
and prolonged standing.  Upon examination, however, the 
appellant was tender to palpation at the peroneal tendons, 
but had normal strength in inversion, eversion, plantar 
flexion and dorsiflexion positions.  She was able to single 
toe rise bilaterally.  The appellant's diagnosis was peroneal 
tendonitis. 

A January 2000 VA examination report notes the appellant 
worked at Western Sizzler about 3 hours per day.  She relied 
on her brace to support her ankle and to keep it from 
inadvertently turning on her.  She reported she had ankle 
pain at a scale of 8 over 10, which would worsen upon walking 
for more than 3 hours.  The objective findings include 
excellent bone configuration to range of motion, dorsiflexion 
to 20 degrees, plantar flexion to 45 degrees, inversion to 30 
degrees, and eversion to 20 degrees.  The appellant's 
palpations to and extremes of inversion produced pain in the 
talotibial and fibular joint line area.  And, x-ray 
examination revealed a normal radiographic examination of the 
ankle.  The appellant's diagnosis was remote injury to the 
left ankle, lateral ligamentous sprain with partial and 
slight disruption or attenuation.

In a January 2000 rating decision, the RO granted service 
connection for residuals of a left ankle sprain and assigned 
a 10 percent disability rating, effective December 9, 1997.

A statement from the appellant's manager at Western Sizzler 
indicate that she works three days per week, three hours each 
day, due to her ankle injury and that she constantly had 
ankle problems.  In this respect, the Board acknowledges the 
information provided by the appellant's manager, at least 
with respect to her hours of work.  However, while the Board 
does not doubt the sincerity of the manager's statements 
regarding the severity of the appellant's ankle disability or 
its effect on her ability to work, the Board finds that only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on these issues.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991). 

Lastly, the record includes treatment records from the Little 
Rock VA Medical Center (VAMC) dated in 2000, which describe 
the treatment the appellant has received for various health 
problems including her ankle symptomatology.  In July 2000, 
X-ray studies of the left ankle demonstrated the ankle joint 
spaces and margins were unremarkable, as well as the bone 
density.  

With respect to the applicable rating criteria, under 
Diagnostic Code 5271, a 10 percent rating is warranted where 
the evidence demonstrates moderate limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 percent 
evaluation applies where the limitation of motion is marked. 
Id.

Upon a review of the evidence, the Board finds that the 
appellant's residuals of a left ankle sprain are 
characterized by excellent bone configuration to range of 
motion, dorsiflexion to 20 degrees, plantar flexion to 45 
degrees, inversion to 30 degrees, and eversion to 20 degrees.  
The appellant's palpations to and extremes of inversion 
produced pain in the talotibial and fibular joint line area, 
and she wears an ankle brace for support.  As such, the Board 
finds that the appellant's left ankle disability is 
productive of moderate, but not marked, ankle limitation of 
motion.  Thus, taking into consideration the above discussed 
medical facts, along with the criteria established under 
Diagnostic Code 5271, and 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), the Board 
finds that the preponderance of the evidence is against an 
award of an initial disability evaluation in excess of 10 
percent, under Diagnostic Code 5271.  As well, as there is no 
medical evidence showing ankle ankylosis, malunion or 
astragalectomy, an increased rating is not warranted under 
Diagnostic Codes 5270 ,5272, 5273 or 5274.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2001); 
Butts v. Brown, 5 Vet. App. 532 (1993).  Therefore, the 
initial rating assigned to the appellant's residuals of a 
left ankle sprain is appropriate, and the criteria for a 
disability rating in excess of 10 percent have not been met.  
The appellant's claim is denied.  See 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2001); see 
DeLuca, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) is warranted.  
In the instant case, however, there has been no showing that 
the appellant's ankle disability has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or has otherwise 
rendered impracticable the application of the regular 
schedular standards. 

As discussed above, the Board acknowledges the statement from 
the appellant's manager regarding the severity of the 
appellant's ankle disability or its effect on her ability to 
work.  However, the Board finds that only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on these issues.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  The objective medical evidence 
simply does not show that the appellant's ankle causes marked 
interference with employment.  As a matter of fact, she 
currently has a full range of ankle motion with pain at the 
extremes and upon palpation of certain area. 

To the extent that the claimant may experience functional 
impairment due to the service-connected disability addressed 
here, the Board finds that such impairment is contemplated in 
the currently assigned rating.  In essence, the Board finds 
no evidence of an exceptional or unusual disability picture 
in this case which renders impracticable the application of 
the regular schedular standards.  In that regard, the Board 
observes that with respect to the disability at issue, the 
applicable rating criteria contemplates higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis than that indicated 
above.  Likewise then, referral for consideration for extra-
schedular evaluations is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The initial rating assigned to the appellant's residuals of a 
left ankle sprain is appropriate, and entitlement to a 
disability evaluation in excess of 10 percent is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

